UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-1697



EDWARD F. HODGES,

                                             Plaintiff - Appellant,

          versus


NORMAN HUDSON, Chief, South Hill Police
Department; EARL HORNE, Mayor, Town of South
Hill; BILL ELKINS, Attorney at Law; TOWN OF
SOUTH HILL; MILLIE BRACEY, Member of the Town
Council, individually and in their capacity as
council members; JOHNNIE COOK, Member of the
town Council, individually and in their capac-
ity as council member; WILLIAM DOYLE, Member
of the Town Council, individually and in their
capacity as council member; JIMMIE BUTTS,
Member of the Town Council, individually and
in their capacity as council member; WILLIAM
GREGORY, Member of the Town Council, individ-
ually and in their capacity as council member;
WOODROW KIDD, Member of the Town Council,
individually and in their capacity as council
member; JOHNNIE CROWDER, Member of the Town
Council, individually and in their capacity as
council member; LEROY SASSER, Member of the
Town Council, individually and in their capac-
ity as council member,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-74)


Submitted:   September 20, 2001        Decided:   September 26, 2001
Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward P. Hodges, Appellant Pro Se.  Barrett Erskine Pope, Amy
Jacqueline Inge, DURRETTE, IRVIN & BRADSHAW, P.L.C., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward F. Hodges appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint and

denying his motion for reconsideration.   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Hodges v. Hudson, No. CA-01-74 (E.D. Va. Apr. 4 & 20, 2001).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED



                                2